OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN




Eonorable dohn A. Hulen, Chairmsn,
Texas IlationalCuaM Armory Board
Port Worth Club Building
Port T0rth, Texas

Dear General Buleng




          Illyour letter   of                   you state that
the Texas Elational                            elected its sea-



                                                 able to   it   for




                                     the approprlatien as made
                                    e can b% paid by said Bosrd.
                       re approprl.ated,asthe salary Per the
                        traveling expenses for members and
                        postage, telephone, telegraph, office
                        contingent expenses $1200.00. Pars-
                        vf the general provisiona attached to
                      , page l.292,general and speoial laws
of the 44th Legislature, provides:
          *The appropriations herein protilledare
     to be construed as the max%mam sum to be ap-
     propriated to and for the several purposes
     naned herein, and the rmeunts are Intended
     to cover, and rhall cover the entire cost of
     the respective items, an& tbe same shall not
     be supplelcentedfrom any other sOurees.w
                                                                I ,*




honorable John A. Hulen - page 8


           Since the payment to the secretary of his expenses
iu uoting his household and personal effects from Fort Worth
to ilouskon sould bo additional aompensation to Nm, the
&rd    is not authorized to pay said expenses.

          You also request our opinion 9s to whether tho
hoard can pay the expenses inoident to moving the office
furniture and office files from Fort Worth to iiouston,if
the )roarddecided to move its headquarters from Fort Worth
to Houston.
          As stated above, the Legislature has appropriated
$lzoo.oO for postage, telephone, telegraph, office supplies
and equipment, and contingent expenses. In our opinion, the
expense incident to movlng the office furniture and supplies
from Fort Worth to iioustoncan be paid as a contingent ex-
pense out of said @200.00 appropriation.


                              Very truly yours
                           ATTORNEX   G%NEIUL   OF TEXAS


                                        Oeo. W. Barcus
                                             Assistant